Contrary to the defendant’s contention, the superior court information was not jurisdictionally defective (see People v Burns, 259 AD2d 491 [1999]; cf. People v Alejandro, 70 NY2d 133 [1987]).
*785The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered into is unpreserved for appellate review because he did not move to withdraw his plea of guilty prior to the imposition of sentence (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Newson, 106 AD3d 839, 840 [2013]). Furthermore, the narrow exception to the preservation rule is inapplicable, since there is nothing in the plea allocution that would cast significant doubt upon the defendant’s guilt or call into question the voluntariness of the plea (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Hluboky, 99 AD3d 1020, 1021 [2012]). In any event, the record at the plea proceeding establishes that the plea was knowingly, voluntarily, and intelligently made (see People v James, 78 AD3d 965 [2010]).
The defendant’s remaining contention is without merit. Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.